Title: [October 1787]
From: Washington, George
To: 




Oct.—Monday—1st. Rid to all the Plantations—work as usual—except that the Plows at Dogue run were putting in Rye in the same field No. . Mr. Craik went away Ditchers went to Muddy hole—&
 


Tuesday. 2d. Rid to all the Plantations. Sent 2 Plows from Frenchs to Muddy hole—the other 2 preparg. ground within the Meadow for Rye & grass Seeds—on which 1½ bushels of Rye was sown and therewith 1½ bushls. of sainfoin and 6 lbs. of Trefoil on the part next the road, & on the lower part adjoining the branch 2 quarts of Timothy Seed.
 


Wednesday 3d. Went up with Mrs. Washington to Abingdon. Dined at Mr. Herberts in Alexa. on our way up.
 


Thursday 4th. Dined at Abingdon and came home afterwards. Brot. Fanny Washington with us.
Found 2 more plows from Frenchs at Muddy hole.
 


Friday 5th. Rid to all the Plantns. Havg. finished sowing rye 22½ Bls. at Dogue run, sent one plow to Muddy hole. The rest of the horses & hands

were employed in treading out Wheat—the Fodder being also secured. W[en]t to cross[in]g at M. H. being late finishg. ditch to ferry road.
In the Afternoon Mr. Alexr. Donald came in.
 


Saturday. 6th. Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole. At the first having got out all the Wheat and Rye the Fodder next employed the hands. Colo. McC. & Wife & Mrs. Craik & Sally & two Mrs. Jenifers came here & retd.
In the Afternoon Mr. & Mrs. Powell of Phila. came in.
 


Sunday. 7th. After Breakfast Mr. Donald went away and to dinner Mr. Bushrod Washington and his wife came.
 


Monday—8th. Rid with Mr. Powell to my Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry. Work as usual.
 


Tuesday 9th. Rid with him and Mrs. Powell to see the Ruins of Belvoir. Called at Frenchs as we returned where I had begun with grass Scythes (a Cradle having been found not to answer) to cut the Pease wch. had been sown in broadcast—part being ripe and many green—owing either to their being too late sown or kept back by the drought wch. had been so severe. In cutting these Pease the Pods [or] heads of many were left without means of getting them up without picking them up by hand. Hence, the grd. shd. always be rolled to give it a smooth Surface that the rakes may gather better. Note this loss would not be very material if there had been no other crops in the same field to prevent the turng. in of Sheep. Doctr. Griffth came. Raked the Pease into small Cocks. Finishd. ditch to lane.
 


Wednesday 10th. Mr. & Mrs. Powell & Mr. B. W. & wife went away after an early breakfast; I rid to all the Plantations after Doctr. Griffith who came here last Night went away. Same kind of Work going on.
 


Thursday—11th. Rid to all Plantations. Began to sow Wheat and Sainfoin in the Orchard in the Neck. Finding the Pease at Muddy hole riper than those remaining to be cut at Frenchs ordered the Scythsmn. to go there tomorrow and leave the greener ones to the last.
In the Evening Genl. Pinkney & his Lady came in.
 


Friday. 12th. Genl. Pickney going away after breakfast I rid to Muddy hole Dogue run & Frenchs—also to the Ferry.
Attempted (to avoid the loss by cutting) to pull up the Pease by the roots but found it too tedious & returned to the Scythes again. Sent Dogue run & Frenchs Plows home.
 


Saturday 13th. Rid to Morris, Frenchs & the Ferry. At the two first took an Acct. of the horses Cattle & Sheep. Finished cutting & putting into sml.

Cocks the Pease at Muddy hole. Sowd. W[heat] on P[ease] w[ithou]t plowg.—but plowed them in—abt. .
 


Sunday 14th. At home all day. Wind having got to the No. Wt. abt. Noon Yesterday it turned very cold and this Morning the frost was so severe as to bite the Buck Wheat, Pease, Potatoe Vines Pompions &ca. & turn them quite black.
 


Monday—15th. Ordered the Buck Wheat to be immediately cut—beginning with that at Dogue run abt. 15 Acres—which was fin[ishe]d this Morning (the frost being likewise severe) before the Moisture was off the Straw. Had it this also put into small Cocks to dry. Apprehend the Cutting of this grain has been delayed too in expectation of more of its ripening; a good deal of the Seed shed.
Rid to Muddy hole and into the Neck. Took an Acct. of the Stock at both places. Finished Sowing the Orchard with Wheat & Sainfoin—of the first  bushls. and of the latter  bushls. Note this grd. has been plowed & cross plowed—then Wheat sown & harrowed with the heavy harrow—then sowed with Sainfoin & harrowed in like manner—both the way it was last plowed. Ordered 50 lbs. of Trafoil to be sown over the Whole & harrowed with the dble. harrows cross the formr.
 


Tuesday—16th. Rid to the Ferry, Frenchs, Dogue, & Muddy hole Planns. At the former took an account of the Stock. At the latter cut & put the buck Wheat into small shocks & dug the Country Potatoes—waste as at Morris’s. At Dogue run treading out Wheat and at Frenchs Plowing & filling gullies in the New Meadow. At the Ferry pulling Pease.
 


Wednesday 17th. Rid to all the Plantations except the Ferry. Cut the Buck Wheat in the Neck. A good deal of it shattered but whether it ought to have been cut sooner I cannot (for want of more knowledge of it) determe. Finished getting in the Fodder in the Neck the last at all the Places. Sowed yesterday & today (wind preventing it sooner) the trefoil 50 lbs. on the Wheat & Sainfoin in the Orch[ard] in the Neck and began to sow under furrow the Winter Vetches at the No. end of the same inclosure crossing therewith the first plowing and intending to run the light dble. harrows over the grd. after Sowing.
The Pease in broadcast at French’s were much injured by the frost. It was unfortunate that they had not been cut a day or two sooner. Note the ground in which Pease & Buck Wheat are sowed ought always to be rolled if it is expected the Crop is to be taken off clean. The Pease however that are left would be fine for Sheep—especially fatting wethers. The Sweet Potatoes made at Muddy hole from the half Acre of experimental ground are as follow—viz.—the No. Wt. quarter wch. was in hills, & dunged as formerly mentioned, produced 4 bushels eatable, & 3½ fit only for Seed; the So. Wt. qr. also in Hills but not dunged, produced 2½ eatable & 3½ for seed—The No. Et. qr. in 4 foot rows and dunged, produced 2½ bushls. eatable,

and 2 Seed—and the So. Et. qr. 2½ eatable & 2 Seed—In all 11½ of bush⟨ls.⟩ eatable and 11 bushls. of seed. The Potatoes in the dunged part of the ground were much the largest and turned out from




eate.
seed


The hills

4 . . . 
. & 3 1/2


In 4 feet rows

2 1/2
. . 2


Undunged

6 1/2
5 1/2


In Hills

 2 1/2
3 1/2


In 4 feet Rows

2 1/2
2




5
5 1/2


differe.

1 1/2





6 1/2
5 1/2


Upon remeasuring of the foregoing Potatoes. after they came home they turned out (heaped measure) only 7½ Bushls. eatg. Potatoes & 10½ of Seed—short in


The eatable

4 bush.


Seed

1/2 Bl.


Whether this was occasioned by the diffe. of measure or Stolen by the driver of the Cart remains to be discovered.
 


Thursday 18th. Rid into the Neck, to Muddy hole, and French’s. At the first dbled. the small heaps of buck Wheat in the Morning whilst the dew was on. Finished sowing & plowing the 6 Bls. of Winter vetches and harrowing in half a bushel of red clover seed between the branch by the Orchard, and the Road leading to and from the Negro quarters.
At Muddy hole finished late in the Afternoon the ditch round the Barn and dug the Irish Potatoes in the experimental ground (adjoining the ½ Acre of Sweet Pot[atoe]s) which being half of the red and half of the white in alternate rows through the pie[ce] (half acre) turned out as follow—



redB[ushels]
Wht.B[ushels]


In the ½ wch. had been dunged—
11
8¼


½ wch. had no dung—
6
3½


Total ½ acre
17
11¾


diffe. betwn. red & whe.
5
4¼


In the afternoon of yesterday the hands from the Ho., except the Carpenters, went after they returned from the Neck, to French’s; to get up, and secure as much of the Pease there as they could & with the hands belonging to the Plantation were employed in the same manner today—great loss by the frost—the ripe pease opening and shedding and the green ones—together with the vines turned quite black and as if parboild. Carried the Pease and Vines which appeared to be cured, into one end of the Tobo. House in field No. .
In the evening Mr. Houston & Lady, and Miss Maria Livingston her Sister, came in and stayed all Night.
 



Friday. 19th. Mr. Houston &ca. going away about 10 Oclock I rid to the Ferry, Frenchs, Dogue run & Muddy hole. At the first the People were making a farm Pen—at the next getting in Pease as yesterday—some of which (Vines) appeared to me to be not sufficiently cured.
At Dogue run, getting out Wheat & removing brush frm. the Swamp to gullies.
At Muddy hole began this morning to ditch between the fields No. 1, 2, 3, & 4. and to sow Wheat with a Barrel 6 feet long perforated with holes strapped Round with leather bands in order to drop the Wheat in sqrs. of 6 Inches—but the leather not being equally stretched and binding in all parts equally, and the sides opening a little—it discharged Seeds from the Sides as well as from the holes wch. in some measure defeated my intention.
On my return home found Mr. Dunlap (a West Indian) Mr. Cary, Mr. Donaldson, and Mr. Porter here who went away after dinner.
In the afternoon it began to rain slow & moderately with the wind (tho’ not much of it) from the No. Et.
 


Saturday 20th. The rain which began in the afternoon of yesterday, continued fm. appearances in the same slow manner through the Night and until the night of this day in which it rained much faster—Wind continuing at No. Et. all the while.
No out doors work done this day on acct. of the Rain.
 


Sunday. 21st. Cloudy all day, but little or no rain. At home alone.
 


Monday. 22d. Went up to a meeting of the Potomack Company at George Town. Called at Muddy hole Plantation to see how a barrel, which I had designed to drop 5 or 6 grains of Wheat in clusters at 6 Inches equidistant from each other performed. Found instead of doing this that it scattered the grains and having no time to alter, I directed it to proceed in that manner till I returned.
After finishing the business I got back to Abingdon.
 


Tuesday—23d. Left this place before Sunrise. Coming to Muddy hole by 8 oclock and finding the alterations which were intended to be made in the barrel were not easy to be effected without some materials of which I was not possessed and the season not admitting of delay I took the bands from the barrel in order that it might sow more regular & thicker in broadcast.
Went round by Dogue run, French’s, & the Ferry Plantations; At the first getting out Wheat—at the second securing Pease & at the last Treading out oats.
 


Wednesday 24th. Rid to all the Plantations. In the Neck, found that the Sowing of the Orchard Inclose. had been compleated on Monday last—That what may properly be called the Orchard part of it had been sown with Wheat—Sainfoin—and Trafoil as has been mentioned—That the slipe between the Water course from the Road to the Spring & the Road to and from

the Quarters had been sown with Wheat & red Clover as has been noted—That the No. Wt. part of the Inclosure had been sown (to a stake) with the Winter vetch alone and all the other part with Wheat alone. The Orchd. Part had been plowed & cross plowed—Then the Wht. harrowed in—next the Sainfoin harrowed in; both the same way the ground had been last plowed—and lastly, after the Trafoil was sown—the whole cross harrowed with a light harrow. The part that had the clover sown, was plowed & cross plowed as above, the Wheat then harrowed in & cross harrowed to bury the clover Seed. The ground in wch. Vetches were sown was cross plowed, which plowing, put them in—after which, it was harrowed to Smooth it. The remainder of the Inclosure which only had Wheat, was plowed—cross plowed and the Wheat harrowed in. Ordered the Buck Wheat at every place to be got in, and threshed out, as soon as possible.
Had that in the half Acre of experimental ground at Muddy hole, cut. About ¼ at the So. Wt. corner was entirely missing (occasioned, I believe, by the low situation of the ground)
At Frenchs they would about get in all the Pease (tho’ with great loss) tonight and at the ferry the people were cleaning the Oats which had been tread out yesterday. Mr. R. Lee & Sistr. came here in the evening yesterday.
 


Thursday 25th. Rid to all the Plantations. In the Neck Began with 4 plows to break up flush field No. 4 (in 6 feet ridges) for Indn. Corn & Potatoes next yr. and began also to get to a yard wed for the purpose the Buck Wheat—also to get up the Hogs for Porke.
At Muddy hole began also to get in, and thresh out the Buck Wheat. That which grew on the experimental half acre yielded only 3¾ Bushls. & ½ a peck—Whereof 2¼ Bushl. grew on the dunged part the residue on the undunged part whereof one half (that is a quarter of the whole) was missing. The half acre of experimental grd. at this place which had been divided into 3 equal divisions yielded as follow—of the bunch homony beans (gathered before I came home) 3 pecks—of the Common homony bean, just gathered only 1 peck—and of the small round bla. eyed pease (the 2d. gathering of which lately accomplished) 3 pecks. Each of these 3ds. contained the 6th. of an Acre. Note, of the experimental ½ acres, there remains to be got—Jerusalem Artichokes (of which 417 hills out of 1442 are missing)—Carrots, & Turnips—the last of which are much missing & very thin. In the half Acre of Irish Potatoes there were 27 Rows 4 feet apart & 60 yards long. These were also missing in places & more in the undunged, than dunged part.
Ordered the Irish Potatoes at this place, wch. had been planted under Straw & Corn Stalks, to be taken up. The first were in two spots the largest (intended to be 20 yards square) wch. had been laid on green sward. The smallest, 14 by 4 yards, had been laid on a poor washed yellow clay. The other (under the Corn Stalks) had been laid on green sward 20 by 8 yards.
At Dogue run the hands were getting in, & threshing out Buck Wheat.
At Frenchs the Hoe people & Cart were filling up Gullies whilst two Plows were at Work.
At the Ferry, two plows began to break up No. 2 for Barley & Oats. The

rest of the Negroes were measuring & carrying off Oats—Stacking blades & otherwise securing the fodder.
At home house Setting Turnips (raised from the seed sent by Mr. Young) to propogate Seed.
On my return home fd. Mrs. Stuart & her two youngest Children here and Mr. & Miss Lee whom I had left.
 


Friday—26th. Clear, Wind pretty fresh from the Southward.
Rid to all the Plantations. In the Neck finished gathering to a yard in the field all the Buck Wheat which was threshed & cleaned & got to the Barn but not measured—6 Plows at work there to day.
At Muddy hole finished sowing (with the Barrel) the grd. on the left of the road going from the ferry road up to the Barn with 18½ Bushl. of Wht. and thinking this quantity inadequate ordered the Barrel home to be perforated with more holes. Got all the Beans into the Barn yard at this place which were cut down with Scythes—also the remains of the Buck Wheat.
At Dogue Run gathered all the Buck Wheat to the Wheat yard & began to thresh & clean it.
At French’s, filling gullies, & plowing (2 plows) part of field No. 2 left unharrowed in the Spring.
At the Ferry treading out Oats. Began with two ploughs to break up field No. 2, the lay part of it.
 


Saturday 27th. Went to the Woods back of Muddy hole with the hounds. Unkennelled two foxes & dragged others but caught none. The dogs run wildly & ⟨were⟩ under no command.
Passed through Muddy hole Plantation and ordered grass Seeds to be sown in the following places, manner, & quantities—viz.—taking a breadth from field No. 4 across to No. 3 of eql. width with the farm yd. & containing abt. 5 acres, I had it divided into 5 oblong squares (seperated by a parting furrow)—In the westermost of which was sown 8 lbs. of rib-grass—in the next 20 lbs. of red clover—in the 3d. 2 Bushels of Orchard grass—in the 4th. 20 lbs. of Hop clover—In the 5th. 4 bushels of Ray grass and in the 6th. 2 bushels of Sainfoin. After sowing these seeds the ground was first rolled & then harrowed with a bush. The sqr. containing Sainfoin had the Seed harrowed in at the same time the Wheat was over and above the bush harrowing & rolling that the others received.
Took up the Potatoes that had been planted under straw for experiments; as mentioned on thursday. Yield as follow.




Bushls.


The 20 yds. sqr.
Green swd.
3 3/4


4 by 14 yds.
washed knoll
3/4


Corn stalks—20 by 8

1/4


and from a rail pen

Do 3/4


Returned by way of D. Run, French’s & Ferry. At the first finished threshing cleaning & measuring the buck Wheat & had it brot. to the Mansion house—qty. 121 bushls. from abt. 12 Acres.

At frenchs cleaned up the shattered Pease & threshed those that had been picked of the grd. qty. 9 bushls. & 1 peck.
At the Ferry set 3 plows to work. Put the girl Eby to learning.
The Trial that was made in the Neck of different qties. of Seed Oats to the Acre turned out as follow—




Bls.


2 bushls.
yield
8 1/2


3 bushls.
Do.
7


4 Do.
Do.
5 1/2


The above 3 Acres were adjoining and as nearly alike as possible in quality of Soil & Situation. They were all sown [the same] day & managed in all respects alike—the grd. on wch. they grew being quite level.
 


Sunday—28th. Went to Pohick Church—Mr. Lear & Washington Custis in the Church with me. Mr. Willm. Stuart came home with me and George Mason came in sooner after. Both stayed all Night.
 


Monday 29th. Raining slowly at day break, how long before I know not. Continued to do so (mixed with flakes of Snow) till One Oclock, when it cleared away pleasantly. But little Wind all day; that at East.
Spread 2 bushels of the Plaster of Paris (whilst the Snow and rain was falling) on the So. half of the lawn, beyond the break or small fall therein, qty. about half an acre.
After dinner Mr. Geo: Mason went away.
 


Tuesday. 30th. Cloudy in the morning with the Wind fresh from the So. Abt. 8 Oclock it began a slow and misling rain which encreased till it came on to rain fast till ab. 11 Oclock when it ceased.
The afternoon a little variable but upon the whole pleasant.
Rid to Muddy hole and Dogue Run. In the Morning driven in by the Rain and after it ceased rode to The Ferry and Frenchs’s—Cleaning up the Buck Wheat at the first place—only 57 Bls. of it from 18 Acres of grd. At the 2d. (D[ogue] R[un]) 4 plows were at work, & the other people grubbing & filling gullies before them.
At The Ferry the 3 plows were at work, & the other people grubbing.
At Frenchs 2 plows were at work and the other hands weeding 2 yards for treadg. out grain.
 


Wednesday. 31st. Clear pleasand & warm in the forenoon. Towards Noon it grew cold. Wind hard at No. West.
Rid to all the Plantns. In the Neck 6 plows were at work & 2 more were put at it this morning one of wch. broke immediately. The other hands were getting Irish Potatoes in the further cut (Tob. Ho.) in Timber landg. f[iel]d.
At Muddy hole—finished Sowing Wheat 12½ bushls. in the cut right of the road leading to the Barn with the Barrel—The other hands getting the remainder of the frost-bitten Pease and taking up those turnips in the experimental

grd. (which not having the tops taken of, as they were for seed, the yield cannot be ascertained).
At Dogue run the Plows and People were employed as yesterday.
At French’s the same Ditchers went to this pl[ac]e this Morng.
